Order confirming report of official referee considered as a reference to hear and report *850with his opinion, and amending and modifying final decree of divorce to direct payment of alimony in the amount of sixty-five dollars per month, reversed on the facts, with ten dollars costs and disbursements, and the motion denied, with leave to defendant to renew the motion if change of circumstances is shown. The defendant did not establish satisfactorily the fact that his income has been reduced since the judgment was granted. On the contrary, it appears that his property interests have increased. The earnings of the plaintiff have decreased somewhat. The plaintiff seems to be a person without sense of thrift. Had she possessed it, her future security would not have been imperiled by this proceeding, which resulted in a finding by the official referee that the amount of alimony should be reduced, which was also the determination at Special Term. Lazansky, P. J., Carswell, Davis, Adel and Close, JJ., concur.